EXHIBIT 10.61

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 30, 2009, by and among SILICON VALLEY BANK, (“Bank”),
SCICLONE PHARMACEUTICALS INTERNATIONAL LTD., a Cayman Islands exempted company
(“SPIL”), and SCICLONE PHARMACEUTICALS INTERNATIONAL CHINA HOLDING LTD., a
Cayman Islands exempted company (“SPIL China,” and together with SPIL,
collectively, “Borrowers” and each a “Borrower”). Unless otherwise defined
herein, terms defined in the Loan Agreement (as defined below) shall have the
same meanings in this Amendment.

RECITALS

 

A. Borrowers and Bank have entered into that certain Loan and Security Agreement
dated as of November 14, 2008 (the “Loan Agreement”), pursuant to which the Bank
has agreed to extend and make available to Borrowers certain advances of money.

 

B. Parent intends to enter into that certain Credit Line Account Application and
Agreement with UBS Bank USA executed by Parent on February 4, 2009 (as provided
to Bank on February 13, 2009, together with all attachments, addendums, and
exhibits, as amended, the “UBS ARS Loan Agreement”) pursuant to which Borrower
grants to UBS a security interest in the UBS ARS Account.

 

C. Borrower desires that Bank amend the Loan Agreement to exclude the UBS ARS
Account from the Collateral for the duration of the UBS ARS Loan Agreement and
make certain other changes, all upon the terms and conditions more fully set
forth herein.

 

D. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to amend the
Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1. AMENDMENTS TO LOAN AGREEMENT.

 

  1.1 Section 6.13 (UBS ARS Loan). A new Section 6.13 is added to the Loan
Agreement as follows:

“6.13 UBS ARS Loan. Promptly deliver to Bank, a copy of any material letter,
notice, or communication related to the UBS ARS Loan.”

 

  1.2 Section 7.11 (UBS ARS Account). Section 7.11 of the Loan Agreement is
amended in its entirety by replacing it with the following:

“7.11 UBS ARS Account. Notwithstanding anything else to the contrary in this
Agreement, (a) allow Parent to maintain, establish or use, any account, other
than the UBS ARS Account, at any UBS Entity, (b) allow Parent to locate, store
or keep, any value in the UBS ARS Account other than the UBS ARS, (c) allow any
of Borrowers’ Collateral to become subject to any lien arising out of the UBS
ARS Loan, (d) allow any additional collateral to be provided to a UBS Entity for
any reason, including, without limitation, pursuant to Section 3e of the UBS ARS
Loan Agreement, (e) allow the Approved Amount (as defined in the UBS ARS Loan
Agreement) to exceed the lesser of (i) $1,800,000 or (ii) the amount UBS Bank
USA is willing to lend solely on the basis of the ARS Collateral (as defined in
the UBS ARS Loan Agreement and described further in Section 3e thereof), or
(f) pay any interest to any UBS Entity with respect to the UBS ARS Loan in
excess of the interest earned from the UBS ARS.”



--------------------------------------------------------------------------------

  1.3 Section 8.13 (UBS Default). A new Section 8.13 is added to the Loan
Agreement as follows:

“8.13 UBS Default. (a) A default occurs under the UBS ARS Loan Agreement,
(b) UBS Bank USA requires Collateral (as defined in the UBS ARS Loan Agreement)
other than the UBS ARS to be maintained in a Collateral Account (as defined in
the UBS ARS Loan Agreement), (c) any Variable Rate Advance (as defined in the
UBS ARS Loan Agreement) becomes due and payable, or (d) any payment with respect
to the UBS ARS Loan is made to a UBS Entity (other than regularly scheduled
payments or a voluntary repayment in full of the UBS ARS Loan).”

 

  1.4 Section 13.1 (Definitions). The following defined terms and their
definitions in Section 13.1 of the Loan Agreement are amended in their entirety
and replaced by the following:

““UBS ARS Account” means account number CP 15121 CPDE, as shown on page 1 of the
Addendum to Credit Line Account Application and Agreement that forms a part of
the UBS ARS Loan Agreement, and which account contains only all or part of the
UBS ARS”

““UBS ARS Loan” is that certain “no net cost loan” by UBS Bank USA to Parent in
an amount not to exceed $1,800,000. The UBS ARS Loan is also identified on page
1 of the Addendum to Credit Line Account Application and Agreement that forms a
part of the UBS ARS Loan Agreement where such loan is listed as account number
5V 65919 CP.”

““UBS ARS Loan Agreement” means that certain Credit Line Account Application and
Agreement with UBS Bank USA executed by Parent on February 4, 2009 (as provided
to Bank on February 13, 2009, together with all attachments, addendums, and
exhibits, as amended) pursuant to which Borrower grants to UBS a security
interest in the UBS ARS Account.”

 

  1.5 Section 13.1 (Definitions). The following defined terms and their
definitions are added in their alphabetically appropriate positions in
Section 13.1 of the Loan Agreement:

““UBS ARS” means those certain Auction Rate Securities with an aggregate face
value of $1,800,000, as in existence on the Effective Date.”

““UBS Bank USA” means UBS Bank USA and its successors and assigns.”

 

  1.6 Section 13.1 (Definitions). The defined term “UBS Prospectus” and its
definition is deleted from Section 13.1 of the Loan Agreement

 

  1.7 Exhibit A to Loan Agreement (Collateral Description). Exhibit A of the
Loan Agreement is amended in its entirety by deleting it and replacing it with
Exhibit A attached hereto.

 

2. BORROWERS’ REPRESENTATIONS AND WARRANTIES.

 

  2.1 Each Borrower jointly and severally represents and warrants that:

 

  (a) immediately upon giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
as of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct as of such
date), and (ii) no Event of Default has occurred and is continuing;

 

  (b) each Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

  (c) the certificate of incorporation, bylaws and other organizational
documents of Borrowers delivered to Bank in connection with the execution of the
Loan Agreement, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

  (d) the execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of each Borrower;

 

  (e) this Amendment has been duly executed and delivered by each Borrower and
is the binding obligation of each Borrower, enforceable against each Borrower
and both Borrowers in accordance with the terms of this Amendment, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights; and

 

2



--------------------------------------------------------------------------------

  (f) as of the date hereof, neither Borrower has any defenses against the
obligations to pay any amounts under the Obligations. Each Borrower acknowledges
that Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with Borrowers in connection with this Amendment and in
connection with the Loan Documents.

 

  2.2 Each Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the
representations and warranties in Section 2.1, and agrees that such reliance is
reasonable and appropriate.

 

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

 

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

 

  4.1 Amendment. Borrowers and Bank shall have duly executed and delivered this
Amendment to Bank;

 

  4.2 Reaffirmation of Guaranty. SciClone Pharmaceuticals, Inc. shall have duly
executed and delivered to Bank a Reaffirmation of Guaranty substantially in the
form of Exhibit B attached to this Amendment; and

 

  4.3 Bank Expenses. Borrowers shall have paid all Bank Expenses incurred
through the date of this Amendment.

 

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

 

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrowers shall remain
in full force and effect.

 

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrowers and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWERS:

    SCICLONE PHARMACEUTICALS INTERNATIONAL LTD.,
a Cayman Islands exempted company     By:   /s/ Richard W. Harris    
Printed Name: Richard W. Harris     Title:   Director

 

    SCICLONE PHARMACEUTICALS INTERNATIONAL CHINA HOLDING LTD., a Cayman Islands
exempted company     By:   /s/ Richard W. Harris     Printed Name: Richard W.
Harris     Title:   Director

 

BANK:

    SILICON VALLEY BANK     By:   /s/ Kurt Trevan     Printed Name: Kurt Trevan
    Title:   Relationship Manager

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 1

EXHIBIT A

Collateral Description

The Collateral consists of all Borrowers’ and all of each Borrower’s right,
title and interest in and to the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrowers’ Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following:

 

  (a) Borrowers’ Intellectual Property; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of Borrowers’ Intellectual Property;

 

  (b) any Account, contract right, license or other General Intangible of a
Borrower, or any permit, instrument, promissory note or chattel paper of a
Borrower, if and to the extent such Account, contract right, General Intangible,
permit, instrument, promissory note or chattel paper contains restrictions on
assignments and the creation of Liens, or under which such an assignment or Lien
would cause a default to occur under such Account, contract rights, license,
General Intangible, permit, instrument, promissory note or chattel paper (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406(d), 9-407(a) or 9-408(a) of Article 9 of the Code); provided,
that immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and each Borrower shall be deemed to
have granted a security interest in, all such right, title and interests as if
such provision had never been in effect;

 

  (c) any government permit or franchise that prohibits Liens on or collateral
assignment of such permit or franchise; and

 

  (d) the UBS ARS Account and the UBS ARS.

Pursuant to the terms of a certain negative pledge arrangement with Bank, each
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

5



--------------------------------------------------------------------------------

EXHIBIT B TO AMENDMENT NO. 1

Reaffirmation of Unconditional Secured Guaranty

This Reaffirmation of Unconditional Secured Guaranty is entered into as of
March 30, 2009, by SCICLONE PHARMACEUTICALS, INC., a Delaware corporation (the
“Guarantor”), in favor of SILICON VALLEY BANK (“Bank”).

 

WHEREAS,    Guarantor executed and delivered to Bank an Unconditional Guaranty
and Security Agreement dated as of November 14, 2008 (the “Guaranty”), with
respect to the obligations of Sciclone Pharmaceuticals International LTD., a
Cayman Islands exempted company, and Sciclone Pharmaceuticals International
China Holding LTD., a Cayman Islands exempted company (collectively, the
“Borrowers”) under that certain Loan and Security Agreement dated as of
November 14, 2008, by and among Borrowers and Bank (as amended, the “Loan
Agreement”); WHEREAS,    Borrowers and Bank have now agreed to amend the Loan
Agreement pursuant to that certain Amendment No. 1 to Loan and Security
Agreement dated as of the date hereof (the “Amendment”); and WHEREAS,   
Guarantor derives substantial direct and indirect benefit from the Amendment.

NOW THEREFORE, for valuable consideration, receipt of which is acknowledged,
Guarantor hereby agrees as follows:

1. Reaffirmation of Guaranty. Guarantor hereby ratifies and reaffirms its
obligations under its Guaranty and agrees that none of the waivers or
modifications to the Loan Agreement as set forth in the Amendment shall impair
Guarantor’s obligations under its Guaranty or Bank’s rights under the Guaranty.

2. Continuing Effect and Absence of Defenses. Guarantor acknowledges that its
Guaranty is still in full force and effect and that Guarantor has no defenses,
other than actual payment of the guaranteed obligations, to enforcement of the
Guaranty. Guarantor waives any and all defenses to enforcement of the Guaranty
that might otherwise be available as a result of the amendment of the Loan
Agreement.

IN WITNESS WHEREOF, the Guarantor has caused this Amendment to be executed as of
the date first written above.

 

GUARANTOR: SCICLONE PHARMACEUTICALS INC., a Delaware corporation By:   /s/
Friedhelm Blobel Printed Name: Friedhelm Blobel Title:   CEO & President

 

6